Order
Per Curiam:
Dr. Mickie Shank and her husband, Michael Shank, appeal the grant of summary judgment in favor of the Missouri National Education Association (MoNEA), on the Shanks’ claims of defamation (libel), tor-tious interference with business expectancy, and loss of consortium,. based upon a letter drafted by MoNEA and provided to the Mexico School District Board of Education. The circuit court granted Mo-*606NEA’s motion for summary judgment on the ground that the Shanks could not prove malice in the publication of the letter. Finding no error, we affirm. Rule 84.16(b).